JUDGE CRENSHAW
delivered the opinion of the Court.
The substance of the charge, appears to have been, that if Caller’s just debts exceeded a fair valuation of his property, and the gift was to the prejudice of his creditors, it was absolutely void. L'hese were circumstances to be left to the jury, and if connected with others sufficiently strong, they might infer that the gift was originally intended as a fraud upon creditors, and therefore void. But unconnected with other circumstances of fraud on the part of Caller, the mere fact that his debts exceeded the value of his property, and that the gift 'was to the prejudice of his creditors, were not of themselves sufficient to authorize the court or jury to infer that the gift was fraudulent and void. But the charge seems to have proceeded on the supposition that it vvas not necessary to establish fraud in the donor in order to avoid the gift, and 'that if it was even made bona jicle and with no intention *70of injuring die rights of creditors, yet it was void per ,vt, because the donor was in debt bey ond his ab lit} to pay, an(j t{,e gjft ciici an injury to creditors. It this be the correct doctrine, no man who owes as much as his property is worth can make a valid gift, however small its value; for he would thereby diminish his ability to pay his debts and injure the rights oí bis creditors. Itisliue that the debts are general!) contracted on the'credit of the debtor’s property, but this is lar from being the only source of credit. The creditor frequently looks perhaps more to the debtor’s skill in business, honesty and industry, than to the value of his propet ty. The debt cannot have such lien on the debtor’s property, as to prevent ev en voluntary alienations, unless made in bad faith, or under such circumstances as induced the belief that they were intended to defraud creditors. Here, if Caller had made a gift- of the whole of his estate, the law would declare it fraudulent per se, and void as aga nst creditors; but when the gift was of a part only of his property made to his son-in law a few months after marriage, it was prima fa-cie in advancement of the marriage, which is deemed in law a valuable consideration, and was not vo>d or fraudulent per se, but a circumstance which if corroborated- by other circumstances, nf ght have authorized the jury to infer baud. 1 he judgement must be reversed and the cause remanded.
The Chief Justice and Judge Gayle not sitting.